DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of an electronic device. However, the prior art of record have failed to teach at least the combination of an electronic apparatus comprising: a main body comprising a lower plate forming a bottom of the main body; a nut portion having a screw coupling thread and being provided at a top surface of the lower plate; a level-adjustable foot at a lower side of the main body to support the main body, being adjustable in height to level the main body, and comprising a bolt portion having a screw coupling thread and being screw-coupled to the nut portion via engagement of the screw coupling thread of the nut portion and the screw coupling thread of the bolt portion; and an elastic member forming a dome shape and being coupled to the lower plate with the dome shape extended from the lower plate to cover the bolt portion so that an end of the bolt portion is contactable with the elastic member to press the elastic member without passing through the elastic member, wherein the elastic member is configured to generate a repulsive force in response to the bolt portion being screw-coupled to the nut portion and the bolt portion pressing the elastic member, to thereby increase contact between the screw coupling thread of the bolt portion and the screw coupling thread of the nut portion along with the other recitations as claimed in claims 1 and 7.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631